            3:18-cv-03260-SEM-TSH # 26   Page 1 of 1                             E-FILED
                                               Wednesday, 09 January, 2019 04:38:45 PM
                    IN THE UNITED STATES DISTRICT COURT
                                                          Clerk, U.S. District Court, ILCD
                         CENTRAL DISTRICT OF ILLINOIS

HALEY HEILMAN,                                 )
                                               )
            Plaintiff,                         )
                                               )
     -vs-                                      )       No. 18-cv-3260
                                               )
MAGGIE BURKE, et al.,                          )
                                               )
            Defendants.                        )

        ORDER CONCERNING CONSENT TO MAGISTRATE JUDGE
          IN CASES INVOLVING INITIAL DISPOSITIVE MOTION

      A motion to dismiss, motion for judgment on the pleadings, motion for
remand, or motion for change of venue has been filed in this case. In light of
the pending motion, the parties are advised of their option to have the entire
case heard by a United States Magistrate Judge. If the parties consent to have
the case heard by the Magistrate Judge, it is likely that the pending motion
will be decided more quickly than if the case remains assigned to the District
Judge, who has a much heavier caseload. Consent is entirely voluntary.

      Accordingly, IT IS ORDERED: If the party filing one of the motions listed
above wishes to consent to the Magistrate Judge, that party’s counsel (or
Plaintiff if appearing pro se) will confer with opposing counsel concerning
consent. If ALL the parties consent to have a Magistrate Judge handle the
case, each counsel (or Plaintiff if appearing pro se) shall sign the Consent to
Exercise of Jurisdiction by a United States Magistrate Judge portion of the
Notice of Right to Consent form, which is an attachment hereto, and submit
the signed consent form to the District Judge. The District Judge will sign the
Reference Order portion of the form, and the case will be referred to the
appropriate Magistrate Judge. The Magistrate Judge will then handle all
proceedings in this case, and any appeal may be taken directly to the Seventh
Circuit Court of Appeals.

Entered: 1/9/2019            _____s/ Tom Schanzle-Haskins___________
                                  TOM SCHANZLE-HASKINS
                             UNITED STATES MAGISTRATE JUDGE
w/attachment
